United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-421
Issued: June 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2014 appellant, through counsel, filed a timely appeal from a June 25,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he was disabled
from work beginning July 26, 2013 as a result of his April 9, 2013 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the June 25, 2014 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On April 9, 2013 appellant, then a 45-year-old letter carrier, filed a traumatic injury claim
alleging that on that day he injured his right knee and leg when he fell down on uneven pavement
in the performance of duty. He stopped work and returned to full duty on April 18, 2013.
OWCP accepted appellant’s claim for right knee contusion and right medial meniscus tear.
In an April 9, 2013 magnetic resonance imaging (MRI) scan of the right knee, Dr. Vijay
Sankhla, a Board-certified diagnostic radiologist, reported bones of normal density and
development with no evidence of fracture or dislocation. He concluded that appellant had a
normal examination of the right knee.
In a July 10, 2013 report, Dr. Nicole Glynn, a Board-certified diagnostic radiologist,
stated that appellant had medial greater than lateral pain after a fall. She reported that an MRI
scan of the right knee showed a complex tear of the posterior horn of the medial meniscus and a
small amount of fluid posterior to the posterior cruciate ligament. Dr. Glynn noted no significant
joint effusion and intact lateral meniscus, anterior and posterior cruciate ligament, and medial
and lateral collateral ligament. She diagnosed complex tear of the posterior horn of the medial
meniscus and mild chondromalacia patella.
In a July 18, 2013 medical note, Dr. William Kennard, a Board-certified orthopedic
surgeon, related appellant’s complaints of continued pain and discomfort on the medial side of
the knee and difficulty with stairs and squatting. Upon examination, he observed patellar
tenderness and small effusion. No swelling or instability was present. Dr. Kennard stated that
appellant had loss of extension by five degrees. McMurray test was moderately positive.
Dr. Kennard reported that the MRI scan revealed a tear of the posterior and medial meniscus of
the right knee. He diagnosed tear of medial cartilage or meniscus of the knee. Dr. Kennard
recommended surgery and stated that appellant could work for another 10 days while the surgery
was approved.
On July 30 and August 13, 2013 appellant filed claims for disability compensation for the
period July 26 to August 9, 2013. He continued to submit additional CA-7 forms claiming
ongoing disability due to his April 9, 2013 employment injury.
In a letter dated August 9, 2013, OWCP advised appellant that it received his claim for
disability compensation beginning July 26, 2013. It informed him that before any compensation
could be paid it would need to make a decision on his claimed disability. OWCP requested that
appellant complete a recurrence of disability (CA-2a) claim form and also provide evidence to
explain why he stopped working on July 26, 2013.
On August 20, 2013 appellant filed a recurrence claim alleging that on July 26, 2013 he
sustained a recurrence of his April 9, 2013 injury. He stated that his right knee pain
progressively worsened as he continued to work after the April 9, 2013 injury. Appellant noted
that an MRI scan revealed a torn meniscus. He explained that he could not return to work
because he could not stand or walk for long periods of time due to the pain in his knee and
limping.

2

In a letter dated August 28, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his recurrence of disability claim. It requested that he provide
responses to the attached questions and a medical report which explained, based on medical
rationale, how appellant’s disability was due to his accepted employment injury.
In a decision dated October 4, 2013, OWCP denied appellant’s recurrence of disability
beginning July 26, 2013 finding that the medical evidence was insufficient to establish that he
was unable to work as of July 26, 2013 as a result of the April 9, 2013 employment injury.
In a letter postmarked October 22, 2013, appellant requested an oral hearing.
In a November 11, 2013 report, Dr. Kennard related appellant’s complaints of persistent
right knee pain. He noted that appellant had known degenerative joint disease affecting the right
knee after a traumatic injury of mild degree. Upon examination, Dr. Kennard observed localized
tenderness over the medial joint line of both knees. He also noted a small amount of synovitis in
the left knee and small effusion in the right. Range of motion was full in both knees.
McMurray’s test was positive. Dr. Kennard diagnosed osteoarthritis involving the lower leg,
sprain of medial collateral ligament of the knee, tear of medial cartilage or meniscus of the knee.
On November 27, 2013 appellant underwent approved right knee arthroscopy.3
submitted a November 27, 2013 operative report and various physical therapy reports.

He

In a December 9, 2013 report, Dr. Kennard related appellant’s complaints of pain. He
stated that arthroscopic evaluation revealed a tear in the medial meniscus and intercondylar
trochlear groove damage. Dr. Kennard reported that examination revealed no deformity and full
flexion. McMurray test remained mildly positive, localized to the medial joint. Dr. Kennard
diagnosed osteoarthritis, localized primarily involving the lower leg.
In a December 23, 2013 work capacity evaluation form, Dr. Kennard noted that appellant
was not capable of performing his usual job. He stated that appellant had right knee arthroscopy
and should not work until approximately February 5, 2014.
On March 8, 2014 appellant returned to unrestricted duty.
On March 11, 2014 an oral hearing was held. Appellant’s counsel was present.
Appellant testified that from May to July 2013 he worked his regular duties but still experienced
a lot of knee pain and swelling. He explained that he drove, walked, and dismounted routes
every day. Appellant reported that he was awaiting the results of an MRI scan, which took a few
months. When the MRI scan examination revealed a tear, his physician advised him to have an
operation and to wait about 10 days. Appellant told his physician that “he would hold out as
long as he could, but his leg was really bothering him.” He stated that within five days “he could
not handle the pain and swelling in his right knee anymore.” Appellant called his physician who
3

The record reveals that on November 29, 2013 appellant filed another recurrence claim and several claims for
ongoing disability alleging that on November 27, 2013 he underwent right knee surgery. OWCP subsequently
accepted this recurrence of disability claim and began paying compensation for temporary total disability effective
November 27, 2013. On February 21, 2014 appellant was placed on the periodic rolls.

3

advised him to stay out of work until the surgery was completed. He reported that he underwent
surgery on November 27, 2013 and returned to work on March 8, 2014. Appellant testified
further that he continued to experience pain in both knees.
In a May 8, 2014 report, Dr. Kennard stated that he examined appellant on April 16, 2013
for a right knee injury sustained on April 9, 2013. He noted that the examination revealed mild
synovitis, minimal effusion, and positive McMurray test. Dr. Kennard referred appellant for an
MRI scan, which showed a complex tear of the posterior horn of the medial meniscus in the right
knee, along with chondromalacia. He related that he examined appellant again on July 18, 2013
and advised him that he was requesting authorization for surgery. Dr. Kennard stated that
approximately one week after the appointment appellant called his office with complaints of
markedly increased knee pain, especially while bending, and increased swelling while working.
He advised appellant that due to the complex tear and chondromalacia of the patella, appellant
could work only if the employer could accommodate sedentary duty. Dr. Kennard reported that
sedentary duty was not available for appellant so he stopped work while waiting for
authorization for surgery. He stated that appellant had surgery on November 27, 2013 and
remained out of work until March 8, 2014.
In a May 12, 2014 letter, appellant’s attorney stated that in addition to the evidence
submitted at the April 16, 2014 hearing he was including a new report from Dr. Kennard which
showed that appellant was unable to work from July 26, 2013 until the date of surgery due to the
April 9, 2013 employment injury.
In a decision dated June 25, 2014, an OWCP hearing representative affirmed the
October 4, 2013 denial decision finding that the medical evidence was insufficient to establish
that he was unable to work beginning July 26, 2013 as a result of his April 9, 2013 employment
injury.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition, which resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.4 An employee who claims a
recurrence of disability due to an accepted employment-related injury has the burden of
establishing by the weight of the substantial, reliable, and probative evidence that the disability
for which he or she claims compensation is causally related to the accepted injury. This burden
of proof requires that an employee furnish medical evidence from a physician who, on the basis
of a complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and supports that conclusion with sound medical

4

20 C.F.R. § 10.5(x).

4

reasoning.5 Where no such rationale is present, medical evidence is of diminished probative
value.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP accepted that appellant sustained right knee contusion and right medial meniscus
tear as a result of an April 9, 2013 employment injury. Appellant stopped work and returned to
full duty on April 18, 2013. On July 26, 2013 he stopped work again. Appellant filed a
recurrence of disability and various claim forms requesting disability compensation beginning
July 26, 2013. OWCP denied his claim for recurrence of disability finding that the medical
evidence failed to establish that he was disabled from work beginning July 26, 2013 as a result of
the April 9, 2013 employment injury. The Board finds that appellant failed to establish a
recurrence of disability on July 26, 2013.
In support of his recurrence claim, appellant submitted reports dated July 18, 2013 to
May 8, 2014 by Dr. Kennard who related appellant’s complaints of continued pain, discomfort,
and swelling in the right knee. Upon examination, Dr. Kennard observed patellar tenderness and
small effusion. Range of motion was full in both knees. McMurray’s test was positive.
Dr. Kennard also noted that an MRI scan revealed a tear of the posterior and medial meniscus of
the right knee. He diagnosed osteoarthritis and tear of medial cartilage or meniscus of the knee.
In a July 18, 2013 note, Dr. Kennard opined that appellant could work for another 10 days while
awaiting approval for surgery. In a May 8, 2014 report, he stated that appellant called his office
approximately one week after the July 18, 2013 examination with complaints of markedly
increased knee pain. Dr. Kennard advised appellant that due to the complex tear and
chondromalacia of the patella he could only work sedentary duty. He reported that appellant’s
employer could not accommodate sedentary duty so appellant stopped work. The Board notes,
however, that Dr. Kennard does not provide any medical rationale for why appellant could only
work sedentary duty on July 23, 2013 as a result of his accepted April 9, 2013 employment
injury. His report is also vague as he does not provide any dates for the claimed disability, rather
he only states that it was approximately one week after appellant’s July 18, 2013 examination.
Furthermore, the Board notes that in his July 18, 2013 report, Dr. Kennard opined that appellant
could work for 10 days. Thus, the Board finds that his reports are contradictory regarding
whether appellant was unable to work on July 23, 2013. Without medical reasoning showing
5

See Ronald C. Hand, 49 ECAB 113 (1997).

6

Thaddeus J. Spevack, 53 ECAB 474 (2002).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

5

how appellant was unable to work on July 26, 2013 as a result of the April 9, 2013 employment
injury, the Board finds that these reports are of diminished probative value.9
The additional April 9 and July 10, 2013 MRI scan reports are likewise insufficient to
establish appellant’s recurrence claim. Although they provide findings on examination and a
firm diagnosis, they do not specifically address whether appellant’s disability beginning July 23,
2013 was related to the April 9, 2013 injury.10
On appeal, appellant’s counsel alleged that appellant met his burden of proof to establish
his claim. Counsel pointed out that the July 10, 2013 MRI scan showed that appellant still had a
complex tear of the right knee. As noted above, however, while the MRI scan examination
revealed that appellant still suffered from a right knee condition, there was no opinion or
explanation for a determination that appellant was unable to work beginning July 23, 2013.
Counsel further alleged that OWCP should have developed the medical evidence and had a
second opinion examination. The decision to refer a case for a second opinion examination rests
wholly with an OWCP claims examiner.11 Appellant has not submitted sufficient medical
evidence explaining how his disability beginning July 23, 2013 was causally related to his
accepted employment injuries. Accordingly, the Board finds that appellant has not met his
burden of proof to establish his recurrence claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of
disability on July 23, 2013 causally related to the April 9, 2013 employment injury.

9

E.A., 58 ECAB 677 (2007).

10

D.P., Docket No. 14-1256 (issued March 9, 2015); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.5000.3(a) (July 2011).

6

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

